  Case 18-17608         Doc 33     Filed 10/29/18 Entered 10/29/18 12:15:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17608
         SAMUEL NICHOLS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17608        Doc 33       Filed 10/29/18 Entered 10/29/18 12:15:18                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                      $0.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                           $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                        $0.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim         Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed          Paid          Paid
AT&T SERVICES INC                Unsecured         600.00           NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      8,926.72       8,788.60       8,788.60           0.00        0.00
COMCAST                          Unsecured         600.00           NA             NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured      1,515.74            NA             NA            0.00        0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         689.00           NA             NA            0.00        0.00
EASYPAY DVRA                     Unsecured           0.00           NA             NA            0.00        0.00
FIRST NATIONAL BANK OMAHA        Unsecured           6.00           NA             NA            0.00        0.00
FIRST NATIONAL BANK OMAHA        Unsecured         306.42           NA             NA            0.00        0.00
FIRST NATIONAL BANK OMAHA        Secured              NA            NA          306.42           0.00        0.00
GLENVIEW CREDIT UNION            Unsecured         843.00      1,023.04       1,023.04           0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
GLENVIEW CREDIT UNION            Unsecured           0.00           NA             NA            0.00        0.00
I C Systems Collections          Unsecured         886.00           NA             NA            0.00        0.00
I C Systems Collections          Unsecured         597.00           NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority      15,919.56     13,769.14       13,769.14           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured    103,144.25     99,362.65       99,362.65           0.00        0.00
META BANK                        Unsecured           0.00           NA             NA            0.00        0.00
NCB MANAGEMENT SERVICES          Unsecured           0.00           NA             NA            0.00        0.00
NCB MANAGEMENT SERVICES          Unsecured      8,572.85            NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,800.00       1,845.15       1,845.15           0.00        0.00
PINNACLE CREDIT SERVICES         Unsecured      1,743.10            NA             NA            0.00        0.00
Rgs Financial                    Unsecured         541.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-17608      Doc 33     Filed 10/29/18 Entered 10/29/18 12:15:18                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim        Claim         Principal       Int.
Name                             Class   Scheduled      Asserted     Allowed          Paid          Paid
SPEEDYRAPID CASH             Unsecured      1,594.43            NA            NA            0.00        0.00
UNIVERSAL ACCEPTANCE CORP    Unsecured           0.00           NA            NA            0.00        0.00
WOLLEMI ACQUISITIONS LLC     Secured       17,000.00     19,888.90      19,888.90           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00                 $0.00                $0.00
      Mortgage Arrearage                                 $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                       $19,888.90                 $0.00                $0.00
      All Other Secured                                $306.42                 $0.00                $0.00
TOTAL SECURED:                                      $20,195.32                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00                $0.00
       Domestic Support Ongoing                          $0.00                 $0.00                $0.00
       All Other Priority                           $13,769.14                 $0.00                $0.00
TOTAL PRIORITY:                                     $13,769.14                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                        $111,019.44                 $0.00                $0.00


Disbursements:

       Expenses of Administration                               $0.00
       Disbursements to Creditors                               $0.00

TOTAL DISBURSEMENTS :                                                                              $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-17608         Doc 33      Filed 10/29/18 Entered 10/29/18 12:15:18                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
